     Case 5:19-cv-00072-DCB-MTP Document 63 Filed 08/24/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
DARIUS DENNIS                                                  PLAINTIFF
v.                          CIVIL ACTION NO. 5:19-cv-72-DCB-MTP
J. JONES, et al.                                              DEFENDANTS
                                  Order

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 49], to which no

objections have been filed. Having reviewed the Report and

Recommendation, applicable statutory and case law, and being

otherwise fully informed of the premises, the Court finds as

follows:

     The Magistrate Judge held an omnibus hearing on July 8,

2020. At the omnibus hearing, Plaintiff, Darius Dennis stated

that he did not intend to pursue his claims against Defendant J.

Jones, a disciplinary hearing officer at Wilkinson County

Correctional Facility. The Magistrate Judge advised Plaintiff

that the hearing was the appropriate time to articulate any

claims he had against J. Jones, and Plaintiff repeatedly

communicated that he did not want to pursue any claims against

defendant, J. Jones. As it is Plaintiff’s intent to voluntarily

dismiss J. Jones, Magistrate Judge Parker has found that

Defendant J. Jones should be dismissed without prejudice. The
    Case 5:19-cv-00072-DCB-MTP Document 63 Filed 08/24/20 Page 2 of 2



Court is satisfied that the Magistrate Judge has undertaken an

extensive examination of the issues in this case and has issued

a thorough recommendation.

Accordingly,
    IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 49] is ADOPTED.

    SO ORDERED, this the 24th day of August, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE
